Howe, J.
The appellees move to dismiss this appeal on the ground that the record does' not contain as the law requires a full transcript of all the documents filed, evidence adduced, and proceedings had in the court below. C. P. art. 585.
The certificate of the clerk of the Fifth District Court is as follows:
“ That the foregoing one hundred and six pages with the record of the case of Mary A. Nugent v. Jotham Potter et als., appealed from the late Fifth District Court of New Orleans, and now of record in the Supreme Court of Louisiana, being No. 1750 of the docket of said Supreme Court, do contain a true, correct and complete transcript of all the documents filed and all the evidence adduced, and of all the proceedings had in the suit of George Ruleff v. P. S. Nugent,” etc., etc.
It is plain from this certificate that this record does not contain all that is necessary to enable us to examine the case upon its merits. The record can only he complete ,by adding to it some other record. From the answer to the motion, we infer that the portion absent from the record befóte us and contained in another record consists of sundry documents. If results that certain documents used at the trial of this ease are not in the transcript, and there is no consent under which we can refer to them as contained in some other- record. The appellants refer us to the eases of Bell v. Williams, 10 L. p. 514, aud Bouguille v. Dédé, 9 An. 292. The former does not seem to be in point, and the latter is a precedent for the views we have expressed, for in the case before ns there is uo consent of parties.
The appellants went' to trial upon the merits without taking any steps to correct the transcript.
It is therefore ordered that the appeal herein be dismissed with costs.
Rehearing refused.